UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): August 6, 2007 Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION 86-0786732 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 1-5924 TUCSON ELECTRIC POWER COMPANY 86-0062700 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On August 6, 2007, UniSource Energy Corporation (“UniSource Energy”) issued a press release announcing earnings for the second quarter endedJune 30, 2007 for UniSource Energy and Tucson Electric Power Company.A copy of the press release is attached hereto as Exhibit 99. Item 9.01 Financial Statements and Exhibits Exhibit 99UniSource Energy Corporation Press Release, dated August 6, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 6, 2007 UNISOURCE ENERGY CORPORATION ————— (Registrant) /s/Kevin P. Larson ————— Senior Vice President and Principal Financial Officer Date: August 6, 2007 TUCSON ELECTRIC POWER COMPANY ————— (Registrant) /s/Kevin P. Larson ————— Senior Vice President and Principal Financial Officer
